REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:


Claims 45-54 are found to be allowable because the art does not anticipate or make obvious a polynucleotide encoding a monoclonal antibody, or an antigen-binding
fragment thereof, that binds to the STEAP-1 protein of SEQ ID NO:3 wherein the
antibody, or antigen-binding fragment thereof, comprises all heavy and light chain
complementarity determining regions (CDRs) from the antibody designated 
X92. 1.30.1. 1(1) (ATCC Accession No.: PTA-5802)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















EXAMINER’S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine Lekutis on 9 March 2022.

The Specification has been amended as follows:

Please replace paragraph on page 19, lines 23 to 31, with the following amended paragraph:

 FIG. 29. STEAP-1 Mediates Cell-Cell Communication. PC3 cells were transfected with neomycin resistance gene alone or with STEAP-1 or a control gene in pSRa vector. Recipient cells were labeled with 1 mg/ml dextran-Texas Red and donor cells were labeled with 2.5 .mu.g/ml calcein AM. The donor 


Please replace paragraph on page 20, lines 1-10, with the following amended paragraph:
[0092] FIG. 30. Cell Communication Requires STEAP-1 Expression on Donor and Recipient Cells. PC3 cells were transfected with neomycin resistance gene alone or with STEAP-1 in pSRa vector. Recipient cells were labeled with 1 mg/ml dextran-Texas Red and donor cells were labled with 2.5 .mu.g/ml calcein AM. The donor 
Please replace paragraph on page 20, lines 11-19, with the following amended paragraph:
[0093] FIG. 31. STEAP-1/120.545 MAb Effect on Gap Junction. PC3 cells were transfected with neomycin resistance gene alone or with STEAP-1 in pSRa vector. Recipient cells were labeled with 1 mg/ml dextran-Texas Red and donor cells were labeled with 2.5 .mu.g/ml calcein AM. The donor 
Please replace paragraph on page 21, lines 1-9, with the following amended paragraph:
[0095] FIG. 33. Effect of STEAP-1 RNAi on Cell-Cell Communication. PC3 cells were transfected with neomycin resistance gene alone or with STEAP-1 in pSRa vector. For RNAi knockdown, PC3-STEAP-1 cells were stably transfected with a pPUR-U6-27-STEAP-1 vector containing siRNA to STEAP-1 or an empty vector. Recipient cells were labeled with 1 mg/ml dextran-Texas Red and donor cells were labeled with 2.5 .mu.g/mlcalcein AM. The donor 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642